             Case 4:21-cv-07338-KAW Document 1 Filed 09/21/21 Page 1 of 8



 1   Matthew P. Minser, Esq. (SBN 296344)
     Allan D. Shuldiner, Esq. (SBN 252259)
 2   SALTZMAN & JOHNSON LAW CORPORATION
 3   1141 Harbor Parkway, Suite 100
     Alameda, CA 94502
 4   Telephone: (510) 906-4710
     Email: mminser@sjlawcorp.com
 5   Email: ashuldiner@sjlawcorp.com
 6   Attorneys for Plaintiffs, Operating Engineers’
     Health And Welfare Trust Fund for Northern California, et al.
 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

10

11   OPERATING ENGINEERS’ HEALTH AND                                         Case No.
     WELFARE TRUST FUND FOR NORTHERN
12   CALIFORNIA; DAN REDING and JAMES E.                                     COMPLAINT
     MURRAY, Trustees;
13
     PENSION TRUST FUND FOR OPERATING
14   ENGINEERS; DAN REDING and JAMES E.
     MURRAY, Trustees;
15
     PENSIONED OPERATING ENGINEERS’
16   HEALTH AND WELFARE TRUST FUND; DAN
     REDING and JAMES E. MURRAY, Trustees; and
17
     OPERATING ENGINEERS AND PARTICIPATING
18   EMPLOYERS PRE-APPRENTICE, APPRENTICE
     AND JOURNEYMEN AFFIRMATIVE ACTION
19   TRAINING FUND; DAN REDING and JAMES E.
     MURRAY, Trustees;
20

21   OPERATING ENGINEERS LOCAL UNION NO. 3
     VACATION, HOLIDAY AND SICK PAY TRUST
22   FUND; DAN REDING and JAMES E. MURRAY,
     Trustees,
23
                   Plaintiffs,
24
            v.
25
     A BETTER VALLEY CRANE, “LLC”, a California
26   Limited Liability Company; KIM BALIEL, an
     individual; TIM BALIEL, an individual
27
                   Defendants.
28
                                                                 1
     COMPLAINT
     Case No.
                                        \\SJLAW-FILES\Public\CLIENTS\OE3CL\A Better Valley Crane\Pleadings\Word Versions + Fillable .PDFs\Complaint 092121.docx
                Case 4:21-cv-07338-KAW Document 1 Filed 09/21/21 Page 2 of 8



 1                                                            Parties
 2          1.     The Operating Engineers’ Health and Welfare Trust Fund for Northern California

 3   (“Health Fund”); Pension Trust Fund for Operating Engineers (which includes the Pension Plan for the

 4   Pension Trust Fund for Operating Engineers, and the Operating Engineers Annuity Plan) (“Pension

 5   Fund”); Pensioned Operating Engineers’ Health and Welfare Trust Fund (“Pensioned Health Fund”);

 6   Operating Engineers and Participating Employers Pre-apprentice, Apprentice and Journeymen

 7   Affirmative Action Training Fund (“Affirmative Action Training Fund”); and the Operating Engineers

 8   Local Union No. 3 Vacation, Holiday and Sick Pay Trust Fund (“Vacation Fund”) are employee benefit

 9   plans as defined in the Employee Retirement Income Security Act of 1974 (“ERISA”) § 3(3), 29 U.S.C.

10   § 1002(3), and are multi-employer plans as defined by ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A).

11   Dan Reding and James E. Murray are Co-Chairmen of the Joint Boards of Trustees of the Health Fund,

12   Pension Fund, Pensioned Health Fund, Affirmative Action Training Fund, and Vacation Fund, and have

13   authority to act on behalf of all Trustees of those Funds. The Funds and their fiduciaries are together

14   referred to herein as “ERISA Plaintiffs” or “Plaintiffs.”

15          2.     A Better Valley Crane, “LLC,” a California Limited Liability Company, Kim Baliel and

16   Tim Baliel (“Defendants”), are employers by virtue of ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA

17   § 2(2), 29 U.S.C. § 152(2), 29 U.S.C. § 152(2).

18                                                       Jurisdiction

19         3.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of

20   ERISA § 502, 29 U.S.C. § 1132, in that ERISA Plaintiffs seek to enforce the provisions of ERISA and

21   the terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief

22   to redress such violations, and seek all other appropriate relief under ERISA.

23         4.      Jurisdiction exists in this Court over all the claims by virtue of Labor Management

24   Relations Act (“LMRA”) § 301, 29 U.S.C. § 185, in that ERISA Plaintiffs seek to enforce the terms and

25   conditions of a valid collective bargaining agreement between Defendants and the Union.

26         5.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

27   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that

28
                                                                   2
     COMPLAINT
     Case No.
                                          \\SJLAW-FILES\Public\CLIENTS\OE3CL\A Better Valley Crane\Pleadings\Word Versions + Fillable .PDFs\Complaint 092121.docx
               Case 4:21-cv-07338-KAW Document 1 Filed 09/21/21 Page 3 of 8



 1
     they arise out of a common nucleus of operative facts that form the basis of the federal claims asserted
 2
     herein, each of which has a substantial ground in federal jurisdiction.
 3
                                                                Venue
 4
              6.    Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an action
 5
     is brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’
 6
     discretion, in the district where the plan is administered, where the breach took place, or where a
 7
     defendant resides or may be found, and process may be served in any other district where a defendant
 8
     resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at their principal
 9
     place of business in Alameda, California. Thus, jurisdiction and venue are properly grounded with this
10
     Court.
11
              7.    Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C. §
12
     185, as this Court has jurisdiction over the parties, as the Operating Engineers Local Union No. 3 of the
13
     International Union of Operating Engineers, AFL-CIO (“Union”) maintains its principal place of
14
     business in this district, its duly authorized officers or agents are engaged in representing employee
15
     members in this district, and the claims arise in this district.
16
                                                Intradistrict Assignment
17
              8.    The basis for assignment of this action to this Court’s Oakland Division is that all of the
18
     events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA
19
     Plaintiffs’ Funds and the Bargained Entities are administered, and where Defendants therefore failed to
20
     fulfill its statutory and contractual obligations to Plaintiffs.
21
                                                 Bargaining Agreements
22
              9.    Defendants Kim Baliel and Tim Baliel, on behalf of Defendant A Better Valley Crane,
23
     “LLC” entered into the Independent Equipment Rental Agreement (the “Independent Agreement”) with
24
     the Union, which incorporates the current Master Agreement for Equipment Rental (“Master
25
     Agreement”) between the Union and the Crane Owners Association, Inc. requiring employer
26
     contributions to Plaintiffs’ Funds, to the Union for union dues, and to the Bargained Entities more fully
27
     described in the Master Agreement. Under the Independent Agreement, the principal shareholder(s) of
28
                                                                     3
     COMPLAINT
     Case No.
                                            \\SJLAW-FILES\Public\CLIENTS\OE3CL\A Better Valley Crane\Pleadings\Word Versions + Fillable .PDFs\Complaint 092121.docx
              Case 4:21-cv-07338-KAW Document 1 Filed 09/21/21 Page 4 of 8



 1
     Defendant A Better Valley Crane, “LLC” personally guaranteed all amounts claimed herein. Plaintiffs
 2
     are informed and believe, and therefore allege that Defendants Kim Baliel and Tim Baliel are the
 3
     principal shareholders of Defendant A Better Valley Crane, “LLC.” The Independent Agreement and
 4
     Master Agreement are collectively referred to hereinafter as the “Bargaining Agreements.” The
 5
     Bargaining Agreements, which incorporate the terms of the Trust Agreements establishing the Trust
 6
     Fund (“Trust Agreements”) require Defendants to provide employer contributions to Plaintiffs’ Funds,
 7
     to the Union for union dues, and to the Bargained Entities more fully described in the Bargaining
 8
     Agreements. ERISA Plaintiffs are third party beneficiaries of the Bargaining Agreements.
 9
            10.    Under the terms of the Bargaining Agreements, and Trust Agreements incorporated
10
     therein, Defendants are required to pay certain contributions to the Operating Engineers’ Vacation,
11
     Holiday & Sick Pay Trust Fund, Contract Administration Fund; Job Placement Center and Market Area
12
     Committee Administration Market Preservation Fund; Operating Engineers Industry Stabilization Trust
13
     Fund; Basic Crafts Workers Compensation Trust Fund; and Business Development Trust Fund
14
     (including the California Alliance for Jobs (together referred to herein as “Bargained Entities”) and dues
15
     to the Union. Plaintiffs’ Boards of Trustees have been authorized to collect and distribute monies due
16
     to the Bargained Entities as well as dues due to the Union under the Bargaining Agreements and Trust
17
     Agreements.
18
            11.    Under the Bargaining Agreement and Trust Agreements, which are incorporated into the
19
     Bargaining Agreement and made binding on Defendants, Defendants are required to regularly pay to
20
     ERISA Plaintiffs, the Bargained Entities, and the Union, certain sums of money, the amounts of which
21
     are determined by the hours worked by Defendants’ employees. Contributions are due on the fifteenth
22
     (15th) day of the month following the month in which hours were worked, and are considered delinquent
23
     if not received by the twenty-fifth (25th) day of that month. Defendants are also required, pursuant to
24
     the Bargaining and Trust Agreements, to pay liquidated damages in the amount of ten percent (10%)
25
     for each delinquent contribution, but in the amount of twenty percent (20%) for each delinquent
26
     contribution which is the subject of litigation. Moreover, the Bargaining and Trust Agreements provide
27
     that interest accrues on delinquent contributions at the rates reasonably set by the Trustees from the date
28
                                                                   4
     COMPLAINT
     Case No.
                                          \\SJLAW-FILES\Public\CLIENTS\OE3CL\A Better Valley Crane\Pleadings\Word Versions + Fillable .PDFs\Complaint 092121.docx
               Case 4:21-cv-07338-KAW Document 1 Filed 09/21/21 Page 5 of 8



 1
     they become delinquent, which is the twenty-sixth (26th) day of the month in which payment was due,
 2
     until paid in full.
 3
             12.    The Bargaining and Trust Agreements further require Defendants to maintain time
 4
     records or time cards, and to permit an authorized Trust Fund representative to examine such records
 5
     of Defendants as are necessary to determine whether Defendants have made full payment of all sums
 6
     owed to ERISA Plaintiffs. Should an audit of Defendants’ records reveal Defendants have failed to
 7
     provide full and prompt payment of all sums due to Plaintiffs, Defendants must reimburse Plaintiffs for
 8
     the amounts due, including audit fees, in addition to any other obligations pursuant to the Bargaining
 9
     and Trust Agreements.
10
                                                    Factual Allegations
11
             13.    Defendants have failed and refused to pay amounts found due to Plaintiffs as a result of
12
     an audit of Defendants’ payroll records for the period from January 1, 2016 through December 31, 2019.
13
     Liquidated damages and interest have been incurred and are owed to Plaintiffs for the unpaid
14
     contributions for that period.
15
             14.    Defendants have also failed and refused to report and pay contributions for hours worked
16
     by Defendants’ employees during the months of November 2017 through August 2021. Liquidated
17
     damages and interest have been incurred and are owed to Plaintiffs for the unreported and unpaid
18
     contributions for these months.
19
             15.    Plaintiffs are also entitled to recover any and all other contributions, and all liquidated
20
     damages and interest on delinquent contributions not specified above, found due on timecards, audit, or
21
     otherwise, including estimated contributions for any months Defendants fail to report to Plaintiffs,
22
     through the time of Judgment. Plaintiffs reserve the right to conduct a further audit to determine whether
23
     there are any additional amounts due from Defendants.
24
                                    FIRST CAUSE OF ACTION
25      For Audit Payment, Payment of Delinquent Contributions, Interest, Liquidated Damages,
                            Attorneys’ Fees and Costs Against Defendants
26
             16.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 15, above.
27
             17.    Defendants have a contractual duty to timely report and pay the required contributions to
28
                                                                    5
     COMPLAINT
     Case No.
                                           \\SJLAW-FILES\Public\CLIENTS\OE3CL\A Better Valley Crane\Pleadings\Word Versions + Fillable .PDFs\Complaint 092121.docx
              Case 4:21-cv-07338-KAW Document 1 Filed 09/21/21 Page 6 of 8



 1
     Plaintiffs and the Bargained Entities, and to timely pay dues to the Union, pursuant to the Bargaining
 2
     Agreement and Trust Agreements. Defendants also have a contractual duty under the Bargaining
 3
     Agreement, and Trust Agreements incorporated therein to permit an audit of its records to determine
 4
     whether it is making full and prompt payment of all sums required to be paid by it to Plaintiffs, and to
 5
     pay Plaintiffs all amounts found due as a result of an audit, including audit fees.
 6
            18.    In addition, Defendants have a statutory duty to timely make the required payments to
 7
     Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
 8
            19.    Defendants’ failure and refusal to submit reports and pay the required contributions,
 9
     including the amounts found by audit, plus liquidated damages and interest thereon and on late-paid
10
     contributions, was at all times, and still is, willful. Defendants continue to breach the Bargaining
11
     Agreement, and incorporated Trust Agreements by failing to report and pay all amounts owed as
12
     alleged. Said refusal is unjustified and done with knowledge and intent.
13
            20.    ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and
14
     irreparable injury, loss and damage unless Defendants are ordered specifically to perform all obligations
15
     required on Defendants’ part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29
16
     U.S.C. §§ 141-197, and the Bargaining Agreement and Trust Agreements, and are restrained from
17
     continuing to refuse to perform as required thereunder.
18
            21.    This Court is authorized to issue injunctive relief based on the traditional standard. As set
19
     forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility
20
     that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of
21
     hardships and advancement of public interest favor ERISA Plaintiffs.
22
            22.    This Complaint does not in any manner relate to statutory withdrawal liability that may
23
     or may not be assessed against Defendants. ERISA Plaintiffs expressly reserve the right to pursue any
24
     such withdrawal liability claims against Defendants as provided by ERISA Plaintiffs’ Plan Documents,
25
     Trust Agreements, and the law.
26
     //
27
     //
28
                                                                   6
     COMPLAINT
     Case No.
                                          \\SJLAW-FILES\Public\CLIENTS\OE3CL\A Better Valley Crane\Pleadings\Word Versions + Fillable .PDFs\Complaint 092121.docx
               Case 4:21-cv-07338-KAW Document 1 Filed 09/21/21 Page 7 of 8



 1
                                                                         Prayer
 2
             WHEREFORE, Plaintiffs pray as follows:
 3
             1.        For a judgment against Defendants as follows:
 4
                       (a)    Any unpaid contributions, due at time of Judgment, including those specified
 5
     above as well as any other contributions determined as due by audit, timecards, or otherwise, including
 6
     estimated contributions for any months Defendants fail to report to Plaintiffs, pursuant to ERISA §
 7
     502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);
 8
                              i.       To ERISA Plaintiffs and the Bargained Entities, in accordance with
 9
     ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreement;
10
                              ii.      To the Union in accordance with the Bargaining Agreement.
11
                       (b)    Liquidated damages on all late-paid and unpaid contributions in an amount
12
     provide*d for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA
13
     § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).
14
                       (c)    Interest on all unpaid contributions at the rates set in accordance with the
15
     Bargaining Agreement, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. § 1132(g)(2)(B).
16
             2.        Plaintiffs’ reasonable attorneys’ fees and costs of this action, including any audit fees, in
17
     accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance
18
     with the Bargaining Agreement for all Bargained Entities; and with LMRA § 301, 29 U.S.C. § 185, for
19
     all Plaintiffs.
20
             3.        For an order,
21
                       (a)    requiring that Defendants comply with its obligations to Plaintiffs under the terms
22
     of the Bargaining Agreement and the Trust Agreements;
23
                       (b)    enjoining Defendants from violating the terms of those documents and of ERISA;
24
     and
25
                       (c)    enjoining Defendants from disposing of any assets until said terms have been
26
     complied with, and from continuation or operation of Defendants’ business until said terms have been
27
     complied with.
28
                                                                       7
     COMPLAINT
     Case No.
                                              \\SJLAW-FILES\Public\CLIENTS\OE3CL\A Better Valley Crane\Pleadings\Word Versions + Fillable .PDFs\Complaint 092121.docx
            Case 4:21-cv-07338-KAW Document 1 Filed 09/21/21 Page 8 of 8



 1
           4.    That the Court retain jurisdiction of this case pending compliance with its orders.
 2
           5.    For such other and further relief as the Court may deem just and proper.
 3

 4   DATED: September 21, 2021                                          SALTZMAN & JOHNSON LAW
                                                                        CORPORATION
 5

 6
                                                                  By:
 7                                                                      _________________/S/__________________
                                                                        Matthew P. Minser
 8                                                                      Allan D. Shuldiner
                                                                        Attorneys for Plaintiffs, Operating Engineers
 9                                                                      Health & Welfare Trust Fund for Northern
10                                                                      California, et al.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                 8
     COMPLAINT
     Case No.
                                        \\SJLAW-FILES\Public\CLIENTS\OE3CL\A Better Valley Crane\Pleadings\Word Versions + Fillable .PDFs\Complaint 092121.docx
